                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,       )    Cr. No. 17-00550 SOM
                                )
            Plaintiff,          )    ORDER DISMISSING COUNTS TWO,
                                )    THREE, FOUR, FIVE, SEVEN,
     vs.                        )    EIGHT, AND NINE
                                )
                                )
DUANE NISHIIE, aka “Suh Jae     )
Hon”; and SEUNG-JU LEE,         )
                                )
          Defendants.           )
____________________________    )

                 ORDER DISMISSING COUNTS TWO, THREE,
                  FOUR, FIVE, SEVEN, EIGHT, AND NINE

            Defendant Duane Nishiie has moved to dismiss the

Indictment, arguing that the charges are barred by the applicable

statutes of limitations.    See ECF No. 89.    The Government opposes

the motion, arguing that the Wartime Suspension of Limitations

Act (“WSLA”) tolls the applicable limitations periods.       See ECF

No. 96.    On September 27, 2019, after holding a hearing on the

motion, this court ruled that the WSLA was inapplicable.         The

court ordered the parties to meet and confer to see whether,

given this ruling, they could agree about which, if any, count or

portion of a count should be dismissed.       See ECF No. 113.    If the

parties could not reach an agreement, they were to brief the

issue.    Id.

            In light of the court’s rejection of the Government’s

argument that the WSLA tolled the running of the applicable

limitations periods, the Government agreed that the applicable
statutes of limitations barred Counts Two, Three, Four, Five,

Seven, Eight, and Nine.   See ECF No. 115, PageID # 651 (“the

parties agree that, pursuant to the Order, all of the counts in

the Indictment are beyond [the applicable statutes of

limitations] and must be dismissed”).    Counts Two, Three, Four,

Five, Seven, Eight, and Nine are therefore dismissed with respect

to both Defendants.

           While the Government also agreed that the applicable

statutes of limitations barred the conspiracy charges asserted in

Counts One and Six of the Indictment, that agreement differed

from the position the Government asserted at the hearing on the

underlying motion to dismiss.   At the hearing, the Government

argued that Counts One and Six are timely even without WSLA

tolling.   Count One alleges a conspiracy based on acts occurring

from 2008 through 2015; Count Six alleges a conspiracy based on

acts occurring from 2008 through 2013.    See Indictment ¶ 14 and

80, ECF No. 1, PageID #s 4 and 17.   Because the conspiracy counts

allege acts occurring within five years of the filing of the

Indictment in 2017, the Government argued at the hearing that

they are not time-barred even if the WSLA does not toll any

limitations period.   See Smith v. United States, 568 U.S. 106,

113 (2013) (when acts in furtherance of a conspiracy occur during

the applicable limitations period, the limitations period might

not bar the corresponding count).


                                 2
          In a memorandum filed on October 28, 2019, the

Government explains that, with respect to the conspiracy counts,

it is unlikely to be able to prove acts occurring after April 30,

2012, given witnesses’ lack of cooperation.       See ECF No. 121.

Thus, the Government says, this court’s ruling that the WSLA is

inapplicable makes Counts One and Six untimely, notwithstanding

allegations in the Indictment that the conspiracies extended into

2015 or 2013.    The Government argues that any acts alleged in the

Indictment occurring within five years of the filing of the

Indictment do not extend the limitations period because they were

acts taken only to cover up the conspiracies, not acts in

furtherance of the alleged conspiracies.    Id.    The Government

therefore says that, if the WSLA is inapplicable, the conspiracy

charges asserted in Counts One and Six are time-barred.

          This court has before it no motion by the Government to

dismiss all or part of the conspiracy charges asserted in Counts

One and Six.    Nor is the Government moving to amend Counts One

and Six to narrow the charges against Nishiie.      To the contrary,

the Government has expressly disclaimed seeking any amendment

that would be favorable to Nishiie.    The Government simply

asserts that the limitations period bars the conspiracy counts

given the Government’s inability to prove that the conspiracies

existed “[f]rom in or about 2008 through in or about 2015” and




                                  3
“[f]rom in or about 2008 through in or about 2013,” respectively.

Indictment ¶ 14 and 80, ECF No. 1, PageID #s 4 and 17.

           Nishiie’s motion to dismiss did not argue that the

Government could not prove facts alleged in the Indictment or

that the most recent acts alleged involved only a cover up,

rather than being in furtherance of the alleged conspiracies.

Under this set of circumstances, this court questions its

authority to dismiss Counts One and Six as requested by the

parties.   In essence, that would require this court to grant a

motion that no party has filed.

           Nishiie moved to dismiss the Indictment on the ground

that the statute of limitations had run with respect to each of

the Counts alleged in the Indictment.    Moreover, whether an

indictment is supported by evidence is not a matter that a court

ordinarily examines on a defense motion to dismiss.

           With respect to Counts One and Six, this court rules

that the Indictment alleges facts that preclude dismissal on

limitations grounds.   While the court agrees that the applicable

statutes of limitations would bar Counts One and Six had those

counts alleged conspiracies that ended by April 30, 2012, that is

not the charge before this court.     Counts One and Six therefore

remain for adjudication.

           Of course, the parties have the means to avoid a trial

with respect to Counts One and Six.    The Government is free to


                                  4
ask the Grand Jury to issue a superseding indictment that

redefines the conspiracies, or to file a motion under Rule 48 of

the Federal Rules of Criminal Procedure seeking to dismiss

certain charges, or to move to amend the Indictment to make it

less onerous to Nishiie.   A motion to amend would not necessarily

run afoul of the Fifth Amendment’s grand jury requirement

establishing “the substantial right to be tried only on charges

presented in an indictment returned by a grand jury.”     United

States v. Antonakeas, 255 F.3d 714, 721 (9th Cir. 2001)

(quotation marks and citations omitted).   The Government may

narrow an indictment by reducing the charges or grounds alleged.

See Stirone v. United States, 361 U.S. 212, 215–16 (1960); United

States v. Lyman, 592 F.2d 496, 500–01 (9th Cir. 1978); Charles

Alan Wright & Andrew D. Leipold, Fed. Practice & Procedure § 128

(4th ed. 2008).   Because the Government says it is not moving to

amend, this court examines the effect of its WSLA ruling on the

actual charges in the Indictment.

          Counts Two, Three, Four, Five, Seven, Eight, and Nine

are dismissed as untimely.   Counts One and Six remain for further

adjudication.




                                 5
             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, October 31, 2019.




                                         /s/ Susan Oki Mollway
                                        Susan Oki Mollway
                                        United States District Judge




United States of America v. Nishiie, Crim. No. 17-00550 SOM, ORDER DISMISSING COUNTS
TWO, THREE, FOUR, FIVE, SEVEN, EIGHT, AND NINE




                                          6
